DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note
Examiner notes Applicant appears to be missing a claim 10 on the submitted claims of September 13, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,657,714 to Ghanime et al. (G1), US 2017/0370285 to Suciu et al. (S1),  “Validation and integration of a rubber engine model into an MDO environment” to Wemming (W1), US 4,050,845 to Gemein et al. (G2) and “Effects of Turbulence on Dynamic Performance of Accelerated/Decelerated hydrodynamic journal bearing system” by Dwivedi et al. (D1).

In Re Claim 1:
G1 teaches:
A gas turbine engine for an aircraft, [Col. 1, ll. 13-15], comprising: 
A gearbox (Fig 1, generic to prior art Figures 4-5 and inventive Figures 6-13: 10) configured to receive an input and provide an output, the gearbox comprising: [Col. 1, ll. 8-20.]
A sun gear (26); 
A plurality of planet gears (16) surrounding and engaged with the sun gear; and
A ring gear (34) surrounding an engaged with the plurality of planet gears, each of the plurality of planet gears being rotatably mounted around a pin (14) with a journal bearing (25) having an internal sliding surface on the planet gear and an external sliding surface on the pin, each journal bearing comprising an oil flow path (Fig 5: 56) passing through the journal bearing from an inlet to an outlet; 

G1 is silent as to:
An engine core comprising a turbine a compressor and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades, the fan connected to the core shaft by the gearbox to drive the fan at a lower rotational speed than the core shaft. Wherein the aircraft gas turbine engine is configured so that operating at maximum take-off conditions, a Sommerfeld number of each journal bearing is greater than four. 

S1 teaches:
A gas turbine engine comprising an engine core comprising a compressor (Fig 1: 42,44, 52) and a turbine (54,46) for a high bypass engine with a bypass ratio of 13:1 (Page 3, ¶45) and a gear ratio of greater than 2.5 to 1 (Page 3, ¶45) and preferably between 2.0 and 5.0 (Page 4, ¶57).  The gears taking input from the engine core and output to the fan. This system results in an improved gear reduction and bypass to ensure an improved performance ratio, and efficiency of the system, and resulting in a speed change reduction. [Page 1, ¶3-5.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 to utilize the gear reduction ratio and bypass and gas turbine engine structure as taught by S1, for the purpose of providing an improved engine performance ratio and efficiency.  This would yield an engine core (S1, C), a turbine (S1, 54, 46) a compressor (S1, 44, 52) and a fan (S1, 42) upstream of the engine core comprising a plurality of fan blades, said fans connected by the gearbox of G1, said blades running at a speed reduction ratio as noted. [S1, Figures 1 and 3.]

W1 teaches:
	Methods for evaluating engine performance including maximum take-off. [Abstract] In particular, W1 teaches the maximum take-off conditions are defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature with a fan inlet velocity at the engine rating points. [Tables 2.2, and Figures 4.3, 4.6, and 4.12 display various values. Pages 8-10, section 2.2.7.1 discusses maximum take off.] W1 thus provides modeling and knowing the various temperature, pressure, and operation values of maximum take off ratings for an engine, and to design the ability of structures to meet those values, but operate the engine below the maximum take-off rating to increase engine life when possible. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modeling software as taught by W1, when determining the operating conditions and values of the engine, to ensure desired properties of the G1 engine were able to meet and operate at maximum take off conditions, and use known points of pressure and temperature from such, for the purpose of ensuring operation at known typical conditions at which engines operate at max take-off and to know the MTO rating of the various elements designed to be operated to, allow the engine to be operated at values below MTO rating to increase the engine life.

G2 teaches:
	In the field of turbines, (title) it is generally known that when dealing with bearings (Fig. 2, 3) that bearings have Sommerfeld numbers and that bearings should have the highest value possible for stable running. [Col. 3, ll. 2-12.] 
	
D1 teaches:
	In the fields of hydrodynamic bearings (sliding bearings) for use in gas turbine engines,  and compressors are known.  [Page 256, Abstract.]  D1 further discloses charts showing known in the art possible Sommerfeld number ranges for such systems by controlling for eccentricity or attitude angle. [Figure 4 a and b, Page 271.]  Such maximal values viewable on the logarithmic scale graph provided, are around 5.  Similarly for example in Figures 6 on Page 272, that show methods various parameters and characteristic speed, that maximize around 5 for a Sommerfeld number. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of G1, to utilize known in the art value ranges and lubrication values as shown in D1, and use the high end value of 5, from said list, as it has been evidenced above by G2, that the maximum Sommerfeld values result in higher stability, for the purpose of using known in the art lubrication results and balancing for guidance on reliable engine.  This would yield a Sommerfeld number of about 5, as a design goal.    

In Re Claims 8, 9, 11, 12, and 16-18:
G1 as modified in claim 1 teaches:
	(Claim 8) the gearbox has a gear ratio of 3.2 to 4.5 or 3.2 to 4.0. [S1, Page 4, ¶57 discloses 2.0 to 5.0 as the range of desirable gearbox ratios.]
	(Claim 9) the gearbox is in a star configuration. [G1, Col. 1, ll. 24-26 and Col. 5, ll. 26-28 disclose star configuration gearboxes.]
(Claim 11) where the turbine is a first turbine (S1, Fig 1: 46) the compressor is a first compressor (S1, 44) and the core shaft is a first core shaft (S1, 30) and a second turbine (S1, 54) and a second compressor (S1, 52) and a second core shaft (S1, 32) connecting the second turbine and compressor, and the second turbine compressor, turbine and core shaft rotate at a higher rotational speed than the first core shaft. [See Figure 1 for additional structural features of S1 engine applied about gearbox of G1.]
(Claim 12) a bypass ratio at cruise conditions of about 12.5 to 18. [Per S1, Page 3, ¶45 the bypass ratio is 1:13.]
(Claim 16) the aircraft gas turbine engine is configured so that, operating at maximum take-off conditions, a Sommerfeld number of each journal bearing is less than 9. [Per the modification of claim 1, the Sommerfeld number of the bearings is about 5.]
(Claim 17) the aircraft gas turbine engine is configured so that, operating at maximum take-off conditions, a Sommerfeld number of each journal bearing is between 4 and 21. [Per the modification of claim 1, the Sommerfeld number of the bearings is about 5.]
(Claim 18)A method of operating a gas turbine engine according to claim 1, the method comprising operating the aircraft gas turbine engine at maximum take-off conditions such that a Sommerfeld number of each journal bearing is greater than around 4. [Per the modification of claim 1, and the W1 teachings, it is known to operate engines at maximum take-off conditions, and per the modification of G2 and D1, for bearings to have been designed for upper end operation of about 5.]

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, S1, W1, G2, and D1 as applied to claim 1 above, and further in view of WO 2018/202962 A1 to Lemarchand et al. (L1)
(Citations for L1 are made to US 2020/0080496 to Lemarchand et al. as an English translation) 
In Re Claim 2:
 G1 as modified teaches:
The system of claim 1, wherein, there is a ring gear (G1, 34.). [See rejection of claim 1.]
G1 is silent as to:
The pitch diameter of the ring gear.
L1 teaches:
It can be desirable to ensure the highest reduction rate of the gearbox with the smallest possible hub ratio for reducing the impact the gearbox has on the aerodynamic characteristics of the box can occur by ensuring the pitch diameter of the ring (Fig. 1: D4) should be between 0.15 and 0.35 times the fan diameter (Page 3, ¶75-76). This can include for fans having known diameters D3 of greater than 2.08 meters (Page 3, ¶71). This would result in a pitch diameter of 312 to 728mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 which is silent as to the pitch diameter, to utilize the known in the art desirable values for fan diameter, and respective pitch diameter in range of 0.15-0.35 tines the fan diameter, as taught by L1, as this is a desirable ratio for ensuring the impact of the gear box on the engine casing and weight can be minimized and ensure an aerodynamic characteristics of the nacelle core. This would yield a pitch diameter range of 312-728mm for the ring including the value of 550 mm or greater as claimed by Applicant.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, S1, W1, G2, and D1 as applied to claim 1 above, and further in view of “Friction and Wear of Sliding Bearings” to Hirani et al. (H1) and a results optimizable variable.
In Re Claim 3:
G1 as modified in claim 1 teaches:
	The gas turbine engine of claim 1, wherein each journal has an inherent inefficiency of the bearing, defined as a percentage power loss under maximum take-off conditions. [Bearings having power loss is an inherent feature as no system is perfect and lossless in efficiency.] 

G1 as modified in claim 1 is silent as to:
	The percentage of power loss is less than 0.225%.

H1 teaches:
That it is well-known to desire a lower power loss in sliding and hydrodynamic bearing systems. [ Page 824, third column, ll. 8-16.] Further that such a value can be modulated by adjusting the speed, clearance, and minimum separation and radial clearance of the bearing, through the use of known in the art nomographs [Fig. 15, 830.] to select for desirable power loss values. [Page 829, Col. 2-3 Section Power Loss Nomograph and Calculation of Friction Coefficient (Ref. 4.). thus the diametric clearance is a results effective variable for producing a lowest possible power loss.  Thus the diametric clearance is a results effective variable whose optimization also optimizes power loss, with the results effective variable, In re Antonie, 559 F.2d 618 (CCPA 1977), MPEP § 2144.05(II)(B).
	Based on the teachings above that the diametric clearance is a result effective variable based on the desired goal of reducing power loss and thus inefficiency of the system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
to design the bearings of G1, using clearance, to operate at a lowest possible percentage power loss, and for example an optimized power loss of less than 0.225% for the purpose of meeting the known in art desirability of reducing power loss and thus energy wastage and inefficiency of the system, using optimized diametrical clearance values.  It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP §2144.05(II)(A).  This would yield the limitation of an inefficiency of each journal bearing, is less than around 0.225%.
	
In Re Claim 4:
G1 as modified in claim 1 teaches:
	The gas turbine engine of claim 1, wherein each journal  has a diametrical clearance [Bearings inherent space between their outer surface of the journal and inner surface of the bearing surrounding.  Per the Instant Application Page 33, ll. 21-31 the diametrical clearance % can be calculated by either diameters (inner or outer) and the gap.] 

G1 as modified in claim 1 is silent as to:
	The diametrical clearance of each journal bearing is between around 1% and 2%. 

H1 teaches:
That it is well-known to desire a lower power loss in sliding and hydrodynamic bearing systems. [ Page 824, third column, ll. 8-16.] Further that such a value can be modulated by adjusting the speed, clearance, and minimum separation and radial clearance of the bearing, through the use of known in the art nomographs [Fig. 15, 830.] to select for desirable power loss values. [Page 829, Col. 2-3 Section Power Loss Nomograph and Calculation of Friction Coefficient (Ref. 4.). One such variable that can be adjusted, can be seen as the diametrical clearance as clearly noted in the Figure 15, nomograph.  Thus the diametrical clearance is a results effective variable, whose value change can result in an effective change in power loss, and thus diametrical clearance, is a results-effective variable of the bearing system. Thus, diametrical clearance meets the requirement of a results effective variable In re Antonie, 559 F.2d 618 (CCPA 1977), MPEP § 2144.05(II)(B).

H1 further teaches:
	Known in the art values for such diametrical clearance are for example. 0.15 mm, to a shaft diameter of 125mm, and thus about 1.3%. [See Table on Page 829 Upper third column.]  Further that such clearances can be adjustable to higher and lower values, as seen in Figure 15.  
	Based on the teachings above that the diametrical clearance is a result effective variable based on the desired goal of reducing power loss and thus inefficiency of the system, and that in particular  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diametrical clearance of the bearings of G1, to provide for a bearing operating at a lower desirable power loss, using for example known in the art values of such diametrical clearance that can result in for example 1.3% diametrical clearance, or adjust values around this, for the purpose of meeting the known in art desirability of reducing power loss and thus energy wastage and inefficiency of the system.  It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP §2144.05(II)(A).  This would yield the limitation of for example values of 1.3% for said diametrical clearance, or values around such. 

In Re Claim 5:
G1 as modified in claim 4 teaches:
	The gas turbine engine of claim 4, wherein the diametrical clearance of each journal bearing can be adjusted and is optimizable for value near or about 1.3%, such as 1.4%. [See modification of Claim 4, applying the results optimizable variable principle the system could also optimize to values such as 1.4 to 1.6%.]

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, S1, W1, G2, and D1 as applied to claim 1 above, and further in view of US 2017/0314473 to Morreale (M1).

In Re Claim 6:
G1 as modified teaches:
	The gas turbine engine of claim 1, wherein the oil flowing into each journal bearing has a temperature.

G1 as modified does not teach:
	The inlet oil temperature is less than or equal to around 100 degrees Celsius.

M1 teaches:
	It is critical to provide proper oil temperature from a central oil system to multiple systems at desired values, to reduce wasted pressure and thermal loss. [Page 1, ¶5.] It is desirable to supply oil to the bearings of a gearbox at around 70 to 80 degrees Celsius. [Page 4, ¶68.]  It is desirable to maintain the pressure of the system at a minimum of 0.9 bars at the outlets G1-G5, and thus 0.9 bars pressurized minimum or least 90 Kpa. [Page 3, ¶52.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 to ensure operation of pressure and temperature of the system were as taught by M1, such that most efficient use of pressure and temperature could be achieved at each desired oil lubrication delivery system, for example, of 70 to 80 degrees Celsius at the bearings and about 90 Kpa minimum in the system.  This would yield the limitation of an inlet oil temperature of less than or equal to around 100 degrees. 

In Re Claim 7:
G1 as modified teaches:
	The gas turbine engine of claim 1, wherein the oil flowing into each journal bearing has a pressure.

G1 as modified does not teach:
	The oil flowing into the journal bearings is within a range of around 50 kPa to 350 kPa.

M1 teaches:
	It is critical to provide proper oil temperature from a central oil system to multiple systems at desired values, to reduce wasted pressure and thermal loss. [Page 1, ¶5.] It is desirable to supply oil to the bearings of a gearbox at around 70 to 80 degrees Celsius. [Page 4, ¶68.]  It is desirable to maintain the pressure of the system at a minimum of 0.9 bars at the outlets G1-G5, and thus 0.9 bars pressurized minimum or least 90 Kpa. [Page 3, ¶52.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 to ensure operation of pressure and temperature of the system were as taught by M1, such that most efficient use of pressure and temperature could be achieved at each desired oil lubrication delivery system, for example, of 70 to 80 degrees Celsius at the bearings and about 90 kPa minimum in the system.  This would yield the limitation of an inlet oil pressure of at least about 90 kPa, and thus within a range of around 50 kPa to 350 kPa. 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, S1, W1, G2, and D1 as applied to claim 1 above, and further in view of US 2010/0126178 to Hyde et al. (H2).

In Re Claims 13-15:
G1 as modified teaches:
	The gas turbine engine according to claim 1, wherein the fan has a moment of inertia.

G1 is silent as to:
The fan moment of inertial is the value range recited in (Claim 13)  5.5 x 107 and 9x108,  (Claim 14) 7.4 x 107 and 7 x 108, or  (Claim 15) 8.3 x 107 and 6.5 x 108 kgm2.

H2 teaches:  
Wherein moment of inertia of rotary member is a results effective variable in that a shaft having a given power being applied thereto, as the moment of inertia of the rotary members attached to shaft decreases, the spooling time for that shaft will increase, and vice versa (Hyde; ¶ 141). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Schwarz by making the moment of inertia of the fan fall within the ranges of  (Claim 13)  5.5 x 107 and 9x108,  (Claim 14) 7.4 x 107 and 7 x 108, or  (Claim 15) 8.3 x 107 and 6.5 x 108 kgm2   as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would yield the limitation of the aircraft engine having a fan moment of inertia between (Claim 13)  5.5 x 107 and 9x108,  (Claim 14) 7.4 x 107 and 7 x 108, or  (Claim 15) 8.3 x 107 and 6.5 x 108 kgm2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745